Scott, judge.
I concur in affirming the judgment, but dissent from that portion of the foregoing opinion which maintains that for a sum less than fifty dollars, suit may be brought on the constable’s bond in the circuit court. There is no reason for subjecting constables and their securities to that more expensive mode of procedure than all others; and the statute is express that the circuit and justice’s courts shall only have concurrent jurisdiction in actions of debt when the sum in dispute exceeds fifty, and is less than one hundred and fifty dollars. The opinion is moreover opposed by the case of the State of Missouri, to the use of Poor vs. Steel. 11 Mo. Rep., 553, in which it was decided by a full court, that when the sum claimed of the constable is less than fifty dollars, a suit on his official bond can only be brought in a justice’s court.